Citation Nr: 1102832	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-06 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 





INTRODUCTION

The Veteran had active service from March 1964 to September 1964, 
from June 1965 to November 1965, and from June 1968 to November 
1969.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.            


FINDINGS OF FACT

1.  The evidence of record does not preponderate against the 
Veteran's claim that his hearing loss is related to service.

2.  The evidence of record does not preponderate against the 
Veteran's claim that his tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in 
complete compliance with every aspect of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA) with respect to the Veteran's claims, the 
Board has determined that the evidence supports a grant of the 
benefits sought.  Consequently, any lack of notice and/or 
development under the VCAA cannot be considered prejudicial to 
the Veteran, and remand for such notice and/development would be 
an inefficient use of VA time and resources.

II. The Merits of the Claims for Service Connection

The Veteran claims service connection for hearing loss and 
tinnitus.  The RO denied the Veteran's claims in the February 
2008 rating decision on appeal.

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a 
Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (West 
2002); 38 C.F.R. § 3.303(a) (2010).

Service connection may be awarded where the evidence shows that a 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has the condition.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309.  If there is no evidence of a 
chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
disease that is diagnosed after discharge from active service, 
when the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In assessing VA service connection claims for hearing loss, the 
Board must first determine whether the Veteran has a hearing 
disability under VA regulations.  Hearing disabilities are 
determined for VA purposes using criteria provided under 38 
C.F.R. § 3.385.  Thereunder, a hearing disability will be 
determined where any of the following threshold measures has been 
found: where the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
where the auditory threshold for at least three of the 
frequencies is 26 decibels or greater; or where speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  Id.

In this matter, the record demonstrates that the Veteran has 
current hearing loss and tinnitus disorders.  A February 2008 VA 
compensation examination report of record indicates auditory 
thresholds higher than 26 decibels from 1000 to 4000 Hertz in 
each ear.  38 C.F.R. § 3.385.  This report also reflects an 
impression of tinnitus.

The Board also finds the record in support of the Veteran's claim 
that he incurred acoustic trauma during service.  The Veteran 
claims that he incurred trauma due to combat-related noise.  

The Board has assessed whether the combat presumption to service 
connection under 38 U.S.C.A. § 1154 would apply in this matter.  
38 U.S.C.A. § 1154(b) specifically provides that in the case of 
Veterans of combat, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service-
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.

If VA determines that the Veteran's service comprised combat with 
the enemy, and that his hearing disorder plausibly relates to 
such experience, then the Veteran's lay testimony or statements 
regarding his claimed injuries are accepted as conclusive 
evidence of their occurrence, and no further development or 
corroborative evidence is required, providing that such testimony 
is found to be "satisfactory," i.e., credible and "consistent 
with the circumstances, conditions, or hardships of service."  38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).

The term "combat" is defined to mean "a fight, encounter, or 
contest between individuals or groups" and "actual fighting 
engagement of military forces."  VAOPGCPREC 12-99 (Oct. 1999) 
citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  The 
phrase "engaged in combat with the enemy" requires that the 
Veteran "have personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99.  The fact that the Veteran 
may have served in a "combat area" or "combat zone" does not mean 
that he himself engaged in combat with the enemy.  Id.  Moreover, 
a general statement in the Veteran's service personnel records 
that he participated in a particular operation or campaign would 
not, in itself, establish that he engaged in combat with the 
enemy because the terms "operation" and "campaign" encompass both 
combat and non-combat activities.  Id.  Whether or not a Veteran 
"engaged in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  No 
single item of evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  Id.  The claimant's assertions that 
he engaged in combat with the enemy are not ignored, but are 
evaluated along with the other evidence of record.  Id.  If VA 
determines that the Veteran did not engage in combat with the 
enemy, the favorable presumption under 38 U.S.C.A. § 1154(b) will 
not apply.

In this case, the evidence does not preponderate against the 
Veteran's assertion that he engaged in combat with the enemy, and 
was thereby exposed to acoustic trauma during service.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran's DD Form 214 
indicates that he served in Vietnam in the late 1960s, had an MOS 
of heavy weapons infantry, and received the Combat Infantryman 
Badge.  As such, the Board finds the presumption noted under 38 
U.S.C.A. § 1154 applicable here.

Nevertheless, to grant service connection here competent evidence 
connecting the Veteran's current hearing disorders to the 
presumed in-service acoustic trauma must be of record.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 31 (2007) (38 U.S.C.A. § 
1154, which reduces evidentiary burden for combat Veterans with 
respect to evidence of in-service incurrence of an injury, is not 
equivalent to a statutory presumption that the claimed disorder 
is service connected).

In this matter, the evidence of record addressing the issue of 
nexus favors the Veteran's claim because the relevant lay and 
medical evidence of record is in equipoise.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  This evidence consists of the 
Veteran's statements, an opinion included in the February 2008 VA 
report, and a September 2008 opinion submitted by the Veteran 
from his private audiologist.  

The February 2008 VA examiner stated that she reviewed the claims 
file.  And she stated that the fact that the Veteran did not 
indicate hearing loss during service, or upon his separation from 
service, indicated that his hearing disorders were likely 
unrelated to service.  Additional evidence counters the Veteran's 
claim to nexus as well.  As the VA examiner noted, there are no 
service treatment records (to include a separation report of 
medical examination) indicating that the Veteran may have 
incurred a hearing-related disorder during service.  And the 
earliest medical evidence of either disorder at issue here is 
found in the February 2008 VA report, which is dated over 38 
years following the Veteran's discharge from service in 1969.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service and 
the medical documentation of a claimed disability is evidence 
against a claim of service connection).

On the other hand, certain evidence of record supports the 
Veteran's claims.  There is a supportive medical opinion included 
in a September 2008 letter of record from the Veteran's private 
audiologist.  This examiner reviewed the Veteran's military 
history, to include his documented combat service in Vietnam.  
She indicated that the Veteran experienced hearing disorders 
during service directly following his combat-related acoustic 
trauma.  She indicated that the Veteran stated that his hearing 
loss worsened "increasingly ... over the years."  Then she 
concluded that the Veteran's hearing loss and tinnitus likely 
related to his military service.   The Board recognizes that this 
examiner did not expressly indicate a review of the claims file, 
and appeared to base her opinion solely on the Veteran's reported 
history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(supporting clinical data or other rationale should accompany 
medical opinion).  So the probative value of the opinion may be 
limited.  Nevertheless, the opinion is supportive evidence in 
favor of the claims because the Veteran's history as noted in the 
letter and opinion is, as already established, accurate.  

Finally, the lay evidence of record indicates a continuity of 
symptomatology of hearing loss and tinnitus since service.  See 
38 C.F.R. § 3.303(b).  The Veteran has stated that he experienced 
acoustic trauma in service that caused tinnitus and hearing loss 
in service, which has existed since service.  38 C.F.R. § 
3.303(b).  The Board notes that a layperson is generally not 
capable of opining on matters requiring medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  But lay testimony 
is competent to establish the presence of observable 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Here, the Veteran is clearly competent to attest to his symptoms 
of hearing loss, and of tinnitus, which is defined as, "[n]oises 
(ringing, whistling, hissing, roaring, booming, etc.) in the 
ears."  See Stedman's Medical Dictionary 1838 (27 ed. 2000).  
Hearing loss or a ringing noise in the ears are "observable" 
symptoms for the Veteran who claims to have experienced them.  
His assertions are of probative value therefore.

Given this evidentiary background, the Board cannot find that the 
evidence of record preponderates against the Veteran's claims 
here.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny 
a claim on its merits, the evidence must preponderate against the 
claim).  As such, a reasonable doubt has been created in the 
record.  This is an appropriate case therefore in which to grant 
the claims by invoking VA's doctrine of reasonable doubt.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



(CONTINUED ON NEXT PAGE)


ORDER

1.  Entitlement to service connection for bilateral hearing loss 
is granted. 

2.  Entitlement to service connection for tinnitus is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


